DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/19/2022.
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on 04/19/2022 is acknowledged.  The traversal is on the ground(s) that the inventions are sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims.  This is not found persuasive because, there is little reason to expect a reference that discloses claims 1-7 to also disclose Groups II and Groups III. This is because the invention of claims 1-7 have many different uses as opposed to those limited in Groups II and III.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2020 was filed on the filing date of this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  “first pat” should be “first pad”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagawa et al. (US 2006/0275998 A1), hereafter Nagawa.
Regarding claims 1 and 7, Nagawa discloses a vertical cavity surface-emitting laser (Figs. 1 and 2; [0038]) comprising: a light emitting portion (Figs. 1 and 2 elements 120) provided on a substrate (Figs. 1 and 2 element 110); a first pad provided on the substrate, the first pad being electrically connected to the light emitting portion (Fig. 2 element 154); and a second pad provided on the substrate (Figs. 1 and 2 elements 160), the second pad being electrically isolated from the light emitting portion and the first pad ([0062] and [0065]).
Regarding claim 6, Nagawa further discloses the first pad and the second pad are formed of gold (Fig. 8 shows that elements 160 and 154 are formed of the same material during the same step and [0053] discloses they may be made of gold).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nagawa in view of Kinoshita (JP 2014-187184 A), hereafter Kinoshita.
Regarding claim 2, Nagawa further discloses the size, configuration, and material of the second pad may be optimized in order to improve the use of the mark for alignment purposes ([0069]). Nagawa does not explicitly disclose the second pad has a shape which is similar to that of the first pad, and the second pad has a size different from that of the first pad. However, Kinoshita discloses a circular mark (Fig. 47 element 52). The advantage is to easier processing ([0207]). Accordingly, it would have been obvious to a person of ordinary skill in the art to modify Nagawa with the second pad has a shape which is similar to that of the first pad, and the second pad has a size different from that of the first pad, since Kinoshita discloses a circular mark having the same shape as the pad of Nagawa allows for easier processing, Nagawa suggests optimizing the size of the mark in order to improve the use of the mark for alignment purposes, and the courts have held optimizing result effective variables/parameters, such as the size and shape of the mark as outlined above, are obvious to optimize via routine experimentation. See, for example M.P.E.P. § 2144.05.
Regarding claim 3, Nagawa further shows the first pad is a circular pad (Figs. 1 and 2 element 154) and the shape of the second pad may be optimized ([0069]). Nagawa does not explicitly disclose the second pad has a circular shape. However, Kinoshita discloses a circular mark (Fig. 47 element 52). The advantage is to easier processing ([0207]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nagawa with the second pad having a circular shape as disclosed by Kinoshita in order to provide easier processing. The Office notes that the resulting combination results in both pads having a circular shape.
Regarding claim 4, Nagawa in view of Kinoshita do not explicitly disclose the first pad has a diameter of 60 µm or more, and the second pad has a diameter of 40 µm or more and less than 60 µm. However, the Office takes Official Notice that optimizing the size of the first and second pad is well known in the art. The advantage is to optimize the space on the die and balance the ease of bonding to the first pad and detecting the second pad for alignment purposes. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nagawa in view of Kinoshita with the first pad has a diameter of 60 µm or more, and the second pad has a diameter of 40 µm or more and less than 60 µm, since it is known in the art to optimize the size of pads in order to balance the ease of bonding to the pad and detecting the pad for alignment purposes and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagawa.
Regarding claim 5, Nagawa further discloses an insulating film covering the second pad ([0067]). Nagawa does not explicitly disclose the insulating film having a first opening through which the first pad is exposed. However, the Office take Official Notice that buried pads (i.e. the insulating film having a first opening through which the first pad is exposed) are well known in the art. The advantage is to help prevent short circuiting by protecting the metal pad. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nagawa with the insulating film having a first opening through which the first pad is exposed as is known in the art in order to prevent short circuiting by protecting the metal pad. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828                                                                                                                                                                                         
05/07/2022